                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

JONES ONWENU,
      Plaintiff,                                     Case No. 18-cv-10980
                                                     Hon. Matthew F. Leitman
v.

JOSEPH BACIGAL, et al.,
     Defendants.
__________________________________________________________________/

      OPINION AND ORDER GRANTING DEFENDANTS’ MOTION
             FOR SUMMARY JUDGMENT (ECF No. 11)

      In the early morning hours of March 27, 2016, Defendant Joseph Bacigal, a

West Bloomfield police officer, observed a 1994 Dodge Stealth (1) come to a

complete stop at a flashing yellow light and (2) twice pull off to the side of the road

and then back into the lane of traffic. Bacigal initiated a traffic stop because he

suspected that the driver of the vehicle – who turned out to be Plaintiff Jones Onwenu

– may have been driving while impaired by alcohol. During the stop, Onwenu

engaged in conduct that further suggested that he may have been under the influence

of alcohol. For example, Onwenu first denied and then admitted that he had

consumed alcohol earlier in the evening, interrupted Bacigal, provided numerous

non-responsive answers to Bacigal’s questions, attempted to drive off while Bacigal

still had his (Onwenu’s) driver’s license, and failed to complete a preliminary breath



                                          1
test despite being given eight opportunities to blow enough air into the testing

device. Based upon Onwenu’s driving and behavior during the stop, Bacigal

arrested Onwenu for operating his motor vehicle while under the influence of

alcohol.

      It turns out that Onwenu was not under the influence of alcohol. A test of

Onwenu’s blood conducted later that morning revealed that he had no alcohol in his

system. Thus, we now know that what appeared to be possible drunk driving by

Onwenu was actually Onwenu exercising an unusual level of caution (by stopping a

flashing yellow light) and courtesy (by pulling over in an attempt to allow Bacigal

to pass). Likewise, in hindsight, we now know that Onwenu’s agitation and apparent

confusion during the stop did not result from his consumption alcohol but, instead,

stemmed primarily from his extreme frustration with the fact that Bacigal was

investigating him for a crime – drunk driving – that he had not committed. In this

action, Onwenu alleges, among other things, that Bacigal violated his (Onwenu’s)

Fourth Amendment rights when Bacigal arrested him for drunk driving even though

he was sober.

      The problem for Onwenu is that the Court does not assess Bacigal’s actions

from the perspective of hindsight. Instead, because Bacigal has asserted a qualified

immunity defense, the Court must ask whether Bacigal could reasonably, even if

mistakenly, have concluded that there was probable cause to arrest Onwenu for



                                         2
drunk driving. For the reasons explained in more detail below, the Court concludes

that Onwenu’s irregular driving and his behavior during the traffic stop, taken

together, supported a reasonable – even if mistaken – belief by Bacigal that Onwenu

had been driving while intoxicated. Thus, Bacigal is entitled to qualified immunity

from Onwenu’s wrongful arrest claim. In addition, as further explained below,

Bacigal is also entitled to qualify immunity from Onwenu’s claim that Bacigal

applied handcuffs too tightly during the arrest and from Onwenu’s claim that Bacigal

made false statements in an affidavit seeking a search warrant for Onwenu’s blood.

Moreover, West Bloomfield Township is entitled to summary judgment on

Onwenu’s municipal liability claim. Accordingly, the Court will GRANT the

motion for summary judgment filed by Bacigal and West Bloomfield. (See Mot.,

ECF No. 11.)

                                         I

      Many of the background facts that led to Onwenu’s arrest are undisputed. In

addition, nearly the entire episode was captured on Bacigal’s dash-cam video, which

is included in the record. (See ECF No. 11-4.) The facts are as follows.

                                         A

      At nearly 3:00 a.m. on the morning of March 27, 2016, Onwenu was driving

eastbound on Walnut Lake Road in West Bloomfield. (See Onwenu Dep. at 39-41,

ECF No. 15-10, PageID.268; Bacigal Dep. at 56-57, ECF No. 15-11, PageID.299.)



                                         3
Onwenu arrived at an intersection where the traffic light in his direction was flashing

yellow. (See Bacigal Dep. at 57, ECF No. 15-11, PageID.299.) Under Michigan

law, a driver who encounters a flashing yellow light should “proceed through the

intersection … with caution.” Mich. Comp. Laws. § 257.614(1)(b). Onwenu did not

“proceed through the intersection.” Id. Instead, he came to a complete stop at the

flashing yellow light. (See Bacigal Dep. at 57-58, ECF No. 15-11, PageID.299-300.)

Onwenu remained stopped at the flashing yellow light long “[e]nough to draw [the]

attention” of Bacigal, who had approached the same intersection from the north. (Id.

at 58, PageID.300.)

      Onwenu then began travelling “slow[ly]” eastbound on Walnut Lake Road.

(Id. at 67, PageID.302.) Bacigal turned and began following behind Onwenu, but

Bacigal did not activate his police lights or initiate a traffic stop at that time. (See

id.; see also Onwenu Dep. at 44-45, ECF No. 15-10, PageID.269.) Once Bacigal

began following Onwenu, Onwenu pulled off into a “flare” lane and stopped his

vehicle on the righthand side of the road. (Bacigal Dep. at 67, ECF No. 15-11,

PageID.302.) Onwenu says that he did so in order to “get out of the way” so that

Bacigal could pass him. (Onwenu Dep. at 44, ECF No. 15-10, PageID.269.) But

Bacigal had not done anything to indicate that he wished to pass, and he did not pass

Onwenu. Onwenu then pulled back into the lane of traffic in front of Bacigal. (See

id.) About “half a block later,” Onwenu pulled to the side of the road for a second



                                           4
time. (Id.) Onwenu says he again pulled over to “clear” a path for Bacigal (even

though Bacigal again had not done anything to indicate that he needed or desired a

path forward). (Id.) But Bacigal again remained behind Onwenu and did not pass.

(See id.) Onwenu then pulled back into the lane of traffic, and at that point Bacigal

initiated a traffic stop. (See id. at 44-45, PageID.269.) Onwenu then pulled over

onto the right shoulder. (See id.)

                                           B

      Bacigal began the traffic stop by asking Onwenu where he was coming from.

Onwenu said that he had been at his brother’s house. (See Stop Tr., ECF No. 21,

PageID.353.1) Bacigal then asked what Onwenu was doing at his brother’s house,

and Onwenu answered that he was “just talking.” (Id.)

      Bacigal then told Onwenu that he initiated the traffic stop because Onwenu

was driving “really slow” and “swerv[ing] to the right and then [] back over” before

again “dropp[ing] back over to the right.” (Id., PageID.354.) Onwenu responded

that the “reason [he] pulled over” was because he saw Bacigal and “thought

[Bacigal] planned to [pass] him.” (Id.)




1
  The transcript of the stop in the record was prepared by the parties at the request of
the Court. The transcript is comprised of the period from the start of the stop through
Onwenu’s arrival at the West Bloomfield police station. It is not a transcript of the
entirety of the dash-cam video included in the record (which includes the period after
Onwenu arrived at the station).

                                           5
      Bacigal then asked Onwenu if Onwenu had been “drinking at [his] brother’s

[house].” (Id.) Onwenu answered “[n]o, I said we had a family discussion.” (Id.)

Bacigal then asked Onwenu a second time if Onwenu had anything to drink “at all,”

and Onwenu again said that he had a “family discussion.” (Id., PageID.354-355.)

Finally, Bacigal asked Onwenu a third time if he had anything to drink. (See id.,

PageID.355.) Onwenu then admitted that he “had a drink [a] 9 o’clock,” which

Onwenu said was “three hours ago.” (Id.) But as noted above, Bacigal initiated the

traffic stop at roughly 3:00 a.m., and thus it had been nearly six hours since “9

o’clock.”

      Bacigal says that when he spoke with Onwenu, he observed that Onwenu’s

“eyes were glassy” and that his “speech was slurred,” and Bacigal claims that he

could “smell the odor of intoxicants emanating from [Onwenu’s] body.” (Police

Rpt., ECF No. 11-3, PageID.110.) Onwenu denies that he exhibited these signs of

intoxication.

      After the initial conversation between Bacigal and Onwenu, Onwenu handed

Bacigal his driver’s license and vehicle registration. Onwenu then told Bacigal that

he had planned to “turn on[to] Farmington [Road].” (Stop Tr., ECF No. 21,

PageID.355.) Bacigal said “okay” and began walking back towards his police car

with Onwenu’s license and registration in hand. (Id.) At that point, Onwenu put his

car in gear and began to drive away. When Bacigal yelled for Onwenu to stop,



                                         6
Onwenu did so. (See id.) Bacigal asked Onwenu why he started driving, and

Onwenu responded “I thought you said go.” (Id.) Bacigal reminded Onwenu that

Bacigal still had Onwenu’s driver’s license, and he instructed Onwenu to turn his

car off. (See id.) At or around this same time, Bacigal called for backup, and

additional officers later arrived on the scene.

      Bacigal next asked Onwenu to exit the vehicle, and Bacigal told Onwenu that

he was going to administer some field sobriety “tests.” (Id., PageID.356.) Onwenu

then told Bacigal that he had had a “stroke” and that his “leg was not good.” (Id.)

Bacigal assured Onwenu that “we’re not going to make you do any walking tests or

anything like that because of your bad leg.” (Id., PageID.357.) Even though Bacigal

told Onwenu that Onwenu would not need to do any walking tests, Onwenu

continued to tell Bacigal that his leg was “bad” and that he had “disability papers”

to substantiate his disability. (Id.; see also id., PageID.358.)

      Bacigal then administered what is known as a “horizontal nystagmus” test to

Onwenu. (See id., PageID.358.) In this test, an officer instructs a suspect to follow

the officer’s finger without moving the suspect’s head. Bacigal told Onwenuu to

“follow the tip of [Bacigal’s] finger with [Onwenu’s] eyes and just [Onwenu’s]

eyes.” (Id.) He then instructed Onwenu not to “move [his] head at all.” (Id.) While

administering the test, Bacigal repeatedly instructed Onwenu not to move his head.

(See id., PageID.358-359.) Onwenu responded that he was not moving his head and



                                            7
that the lights from Bacigal’s police car were “shining in [his] face.” (Id.,

PageID.359.) Bacigal concluded that Onwenu had failed the nystagmus test. (See

id., PageID.370.)

      Bacigal next tried to administer a preliminary breathalyzer test (“PBT”) by

having Onwenu blow air into a portable breathalyzer device. (See id., PageID.360.)

Bacigal instructed Onwenu to “blow it up like [he was] blowing a balloon.” (Id.)

Onwenu failed to blow sufficient breath into the device on his first attempt. (See id.)

Bacigal then told Onwenu that he “needed to blow more than that,” and Bacigal

explained that Onwenu needed to “put [his] lips around [the device]” and “blow into

it [] like [] blowing a balloon.” (Id., PageID.360-361.) Onwenu failed to blow

enough breath on his second attempt. (See id., PageID.361.) Bacigal then told

Onwenu that he saw Onwenu “putting [his] lips over the [device]” and not around

the device and that Onwenu was not taking the test correctly. (Id.)

      Around this time, Onwenu became upset and told Bacigal that he did not “like

the way [Bacigal was] treating [him].” (Id.) Onwenu also said that he felt like

Bacigal was treating him like a “criminal” and that if Bacigal wanted to “check [his]

record” Bacigal could “check.” (Id.) Bacigal responded by explaining that he did

not want to check Onwenu’s record; he wanted to check Onwenu’s “breath.” (Id.,

PageID.361-362.) When Onwenu said he “already” blew into the machine, Bacigal




                                          8
said “[n]o, you didn’t. You put your lips in front of the tube and pretended to blow.”

(Id., PageID.362.)

      Importantly, Bacigal confirmed on the scene that Onwenu had the physical

capability to take the breathalyzer test. To do that, Bacigal set the breathalyzer

device aside, asked Onwenu to “look at me,” and physically demonstrated how to

blow out enough air to complete the test. (Id.) Bacigal then told Onwenu: “You need

to put your lips around the tube, okay. We’re going to put [your lips] around the

tube, not in front of [the tube], and we’re going to blow long and steady.” (Id.)

Finally, Bacigal asked Onwenu if Onwenu could exhale like Bacigal had just

demonstrated. (See id.) Bacigal then watched as Onwenu showed how much air he

could exhale. (See id., PageID.362-363; see also Stop Video, ECF No. 11-4.)

Bacigal determined that Onwenu had blown enough air to complete the test, and

Bacigal told Onwenu that he should blow like “that” when given another chance to

take the test. (Stop Tr., ECF No. 21, PageID.363.) Bacigal immediately thereafter

gave Onwenu another opportunity to take the PBT, but Onwenu again failed to blow

enough air into the machine. (See id.)

      At this point, Onwenu began repeating his complaints about how he was being

treated. He said that he did not “understand” why there were so many officers on

the scene, said he was not “harassing” the officers, and pointed out that he was

“licensed by the State of Michigan as a counselor.” (Id., PageID.363.) Onwenu and



                                          9
Bacigal then disagreed about whether Onwenu had completed the PBT:

            ONWENU: So you asked me to blow, I blow for you.
            [….]

            BACIGAL: Sir, you haven’t blown at all.       You keep
            putting your lips in front of the tube.

                                      [….]

            ONWENU: I will blow for you, I will blow for you, I have
            no problem.

            BACIGAL: Okay, let’s do that. No, no, no, no, no, put
            your lips around the tube.

            ONWENU: Around this?

            BACIGAL: Around the tube. Put your lips around the
            tube like a straw. Now blow in. Sir, you have to blow in.
            I know what you’re trying –

            ONWENU: I’m blowing. I’m blowing. Why do I tell you
            the truth, you wouldn’t even take it?

            BACIGAL: Sir, please blow into the tube.

            ONWENU: [….] Why you punishing me? I’m not a
            criminal.

            BACIGAL: Sir, I’m not –

            ONWENU: I haven’t done anything wrong.

            BACIGAL: Sir, I don’t want to punish you. I want to
            make sure you’re being safe. Your driving was very
            unsafe.

(Id. PageID.363-365.)



                                       10
      Shortly thereafter, Bacigal had a second officer attempt to administer the PBT

to Onwenu. Bacigal told Onwenu that if he did not provide a valid sample, he

(Bacigal) would arrest Onwenu. Onwenu continued to interrupt Bacigal and provide

non-responsive answers to Bacigal’s request that Onwenu take the PBT:

            BACIGAL: I’m going to give you one more chance –

            ONWENU: That’s fine

            BACIGAL: – to actually blow into this.

            ONWENU: I will blow if you want me to blow.

            BACIGAL: Listen, if you don’t – this is the last chance –
            If you –

            ONWENU: I’m not understanding. [You] want to lock
            me up, because I’m in Bloomfield?

            BACIGAL: Listen, you have to –

            ONWENU: I’ve lived in Detroit for 30 years.

            BACIGAL: You have to listen to me.

            ONWENU: Why are you punishing me? I have a
            [counseling] license from the State of Michigan.

            BACIGAL: Sir, listen.

            ONWENU: I’m a counselor, so understand that because
            you’re holding me and making me look bad. I have a state
            license and I can call for it and show you.

            BACIGAL: Listen. You will get one more chance at this
            test. If you do not do it correctly the way I’ve instructed
            you –

                                        11
            ONWENU: I have no problem blowing something.

            BACIGAL: – I will arrest you.

(Id. PageID.370-371.)

      Bacigal then instructed Onwenu to “[t]ake a long deep breath, long and deep”

(Id., PageID.371), and Bacigal gave Onwenu one last opportunity to take the test.

Bacigal then observed Onwenu “putting [his] lips in front of the [tube] again” and

not breathing into the tube. (Id.) Bacigal thereafter placed Onwenu under arrest and

handcuffed him. (See id., PageID.372.)

                                         C

      After Bacigal handcuffed Onwenu, Bacigal placed Onwenu in the back of a

police car. (See id., PageID.374-377.) Onwenu repeatedly told Bacigal that he

couldn’t move his leg and that there was not room for him to sit in the backseat of

the car. (See id.) Onwenu also began screaming. (See id., PageID.376-377.) Bacigal

heard the screaming and asked Onwenu what was wrong. (See id., PageID.377.)

Onwenu responded that his handcuffs were too tight. (See id.) Bacigal then said that

he “can check that,” and he asked Onwenu to “sit up” so that he (Bacigal) could

“check [the handcuffs].” (Id.) Onwenu then yelled, “I cannot sit down, I’m really

dying …. Oh, my God, oh, my God. I’m dying, please.” (Id.) Bacigal repeatedly

attempted to calm Onwenu down, and Bacigal assured Onwenu that he (Bacigal)

would check the handcuffs if Onwenu would stop yelling. (See id.)



                                         12
      Bacigal then checked Onwenu’s handcuffs and confirmed they were not too

tight. (See Stop Video, ECF No. 11-4.) More specifically, Bacigal climbed into the

backseat of the police car, visually inspected the cuffs, and confirmed that there was

space between the cuffs and Onwenu’s wrists. (See id.; see also Stop Tr., ECF No.

21, PageID.377-378.) Bacigal told Onwenu that “I can see [the handcuffs and]

there’s room.” (Stop Tr., ECF No. 21, PageID.378.) Bacigal also assured Onwenu

that “we’re going to take you back [to the police station] and we’ll get the[] cuffs

off” and that the cuffs would be “off soon.” (Id.)

      Bacigal then drove Onwenu a short distance to the West Bloomfield Police

Station. (See id.) The drive took less than three minutes. Onwenu yelled throughout

the duration of the drive. (See id.; see also Strop Video, ECF No. 11-4.) Once

Bacigal arrived at the police station, he told Onwenu that he was “going to get those

cuffs off.” (Stop Tr., ECF No. 21, PageID.378.) Onwenu then continued yelling and

insisted that the police were “going to kill [him].” (Id., PageID.379.) Onwenu also

had a difficult time catching his breath and claimed that he was having a heart attack.

(See id., PageID.379-380.)     Onwenu then began vomiting. At around that same

time, Onwenu’s handcuffs were removed and a medic was called to examine

Onwenu. (See id., PageID.380-381.)




                                          13
                                          D

      Onwenu eventually calmed down, and Bacigal and other officers again

attempted to have Onwenu take a breath test (on a datamaster machine housed in the

station). But the officers could not obtain a valid breath sample from Onwenu

because he again failed to blow enough air.2 Bacigal then drafted an affidavit for a

search warrant so that he could obtain a blood sample from Onwenu. (See Affidavit,

ECF No. 15-2.) Bacigal explained his justification for the warrant as follows:

             Affiant observed the said described person driving in the
             following manner: I was NIB on Drake Rd stopped for the
             traffic signal, which was blinking red for Drake, when I
             observed Onwenu driving at a very slow rate of speed.
             Onwenu was driving E/8 on Walnut Lake Rd West of
             Drake in a vehicle bearing MI license plate number
             DAS2018. Onwenu then stopped at the intersection, which
             was blinking yellow for Walnut Lake Rd. I let Onwenu
             proceed through the intersection and turned behind him.
             As I turned Onwenu changed lanes into the flare lane and
             stopped. I stopped my vehicle and Onwenu began to drive
             once again, merging back into the lane of traffic. Onwenu
             continued to drive approximately 15-20 mph under the
             speed limit. I continued to follow him and he once again
             merged into the flare lane and stopped. I then initiated a
             traffic stop at Walnut Lake and Beauchamp Place Dr.
             When I initiated the traffic stop, Onwenu pulled far to the


2
  When the officers attempted to have Onwenu take a breath test at the police station,
Onwenu told the officers that his medical conditions prevented him from exhaling
enough air to take the test. (See Police Rpt., ECF No. 11-3, Page ID.113.) One of
the officers in the station (not Bacigal), then “requested that [Onwenu] take a deep
breathe [sic] and exhale onto [the officer’s] hand in order to gauge the volume of air
he was able to move.” (Id.) That officer was “satisfied” that, based on the amount
of air that Onwenu exhaled, Onwenu had the physical capability to take the test. (Id.)

                                         14
           right, almost completely off the shoulder of the road and
           over a grass berm.

           Said described person had an odor of intoxicants
           emanating from his breath.

           Affiant personally observed the said described person to
           have As I spoke with Onwenu, his eyes were glassy and
           speech was slurred. Onwenu stated that he had been
           drinking earlier that night, but had not drank in several
           hours. Onwenu repeatedly asked why he was stopped and
           seemed to forget my answers. Onwenu attempted to leave
           the traffic stop after giving me his license, because he
           thought the traffic stop was over. Onwenu was
           argumentative, repetitive, and belligerent when trying to
           speak with him.

           Affiant personally observed said described person perform
           sobriety tasks with the following results:

           a. One Leg Stand: I was unable to perform this test due to
           a knee injury.
           b. Heel/Toe Walk: I was unable to perform this test due to
           a knee injury.
           c. Horizontal Gaze Nystagmus: I explained the test to
           Onwenu, and he stated that he understood. I had to remind
           him several times to not move his head during the test I
           also observed the onset of nystagmus at 45 degrees with
           distinct and sustained nystagmus at maximum deviation.
           d. Alphabet I was unable to perform this test due
           Onwenu’s demeanor and state
           e. Counting: I was unable to perform this test due
           Onwenu’s demeanor and state.

           Said described person’s preliminary breath test results:
           Refused.

(Id., PageID.225-226.) Bacigal also completed a form that documented Onwenu’s

“refusal” to submit to a breathalyzer test. (See ECF No. 15-4.) That form was

                                      15
submitted to the Michigan Secretary of State as required by Michigan law. See Mich.

Comp. Laws § 257.625d(2).

      The results of the test on the blood drawn from Onwenu later showed that

Onwenu did not have any alcohol or other drugs in his system at the time of the test.

(See ECF No. 15-5.)

                                           II

      Onwenu filed this action against Bacigal and the Township of West

Bloomfield on March 26, 2018. (See Compl., ECF No. 1.) Onwenu brings five

constitutional claims against the Defendants pursuant to 42 U.S.C. § 1983. (See id.)

      First, Onwenu claims that Bacigal’s “actions in arresting [] Onwenu for

operating a motor vehicle while intoxicated absent probable cause … resulted in a

false arrest and false imprisonment.” (Id. at ¶20, PageID.4.) Second, Onwenu

alleges that Bacigal’s “actions in attesting as affiant to objectively false information,

i.e. Onwenu’s alleged refusal to perform PBT testing, resulted in an unlawful search

warrant and unreasonable seizure of plaintiff’s blood in violation of clearly

established rights under the Fourth Amendment of United States Constitution.” (Id.

at ¶21, PageID.4). Third, Onwenu asserts that “Bacigal’s actions in falsely reporting

to the Michigan Secretary of State objectively false information, i.e. Onwenu’s

alleged refusal to perform PBT testing, resulted in an unlawful suspension of

plaintiff’s driving privileges in violation of clearly established rights under the



                                           16
Fourth Amendment of United States Constitution.” (Id. at ¶22, PageID.4.) Fourth,

Onwenu claims that “Bacigal’s use of excessive handcuffing under the totality of

circumstances, including his actual knowledge of Onwenu’s complaints of

excruciating wrist injury and despite multiple requests to loosen the cuffs constitutes

unreasonable seizure under the Fourth Amendment of United States Constitution.”

(Id. at ¶23, PageID.4.) Finally, Onwenu alleges that “the policies, practices and

customs of West Bloomfield Township were the moving force behind the violation

of [his] civil rights.” (Id. at ¶33, PageID.6.)

      Bacigal and West Bloomfield moved for summary judgment on March 15,

2019. (See Mot., ECF No. 11.) In the motion, Bacigal argued, among other things,

that he is entitled to qualified immunity, and West Bloomfield contended that

Onwenu had failed to establish a basis for municipal liability. The Court held a

hearing on the motion on October 3, 2019. (See Notice of Hearing, ECF No. 20.)

                                           III

      The summary judgment standard and its application in the qualified immunity

context are well-established. A movant is entitled to summary judgment when it

“shows that there is no genuine dispute as to any material fact.” SEC v. Sierra

Brokerage Servs., Inc., 712 F.3d 321, 326-27 (6th Cir. 2013) (citing Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 251-52 (1986)) (quotations omitted). When

reviewing the record, “the court must view the evidence in the light most favorable



                                           17
to the non-moving party and draw all reasonable inferences in its favor.” Id. “The

mere existence of a scintilla of evidence in support of the [non-moving party’s]

position will be insufficient; there must be evidence on which the jury could

reasonably find for [that party].” Anderson, 477 U.S. at 252. Summary judgment is

not appropriate when “the evidence presents a sufficient disagreement to require

submission to a jury.” Id. at 251-52. “Credibility determinations, the weighing of

the evidence, and the drafting of legitimate inferences from the facts are jury

functions, not those of a judge.” Id. at 255.

      Qualified immunity “protects government officials from liability for civil

damages insofar as their conduct does not violate clearly established statutory or

constitutional rights of which a reasonable person should have known.” Green v.

Throckmorton, 681 F.3d 853, 864 (6th Cir. 2012) (quoting Pearson v. Callahan, 555

U.S. 223, 231 (2009)). “Once raised, it is the plaintiff’s burden to show that the

defendant[] [is] not entitled to qualified immunity.” Kinlin v. Kline, 749 F.3d 573,

577 (6th Cir. 2014).

      The United States Court of Appeals for the Sixth Circuit “has generally used

a two-step [qualified immunity] analysis: (1) viewing the facts in the light most

favorable to the plaintiff, [the court] determines whether the allegations give rise to

a constitutional violation; and (2) [the court] assesses whether the right was clearly

established at the time of the incident.” Id. (internal punctuation omitted). “[U]nder



                                          18
either prong [of this inquiry], courts may not resolve genuine disputes of fact in favor

of the party seeking summary judgment.” Tolan v. Cotton, 134 S. Ct. 1861, 1866

(2014).

                                           IV

                                            A

      The Court begins with Onwenu’s claim that Bacigal arrested him without

probable cause in violation of the Fourth Amendment. Bacigal responds that he is

entitled to summary judgment on this claim based upon qualified immunity. The

Court agrees.

      In assessing Bacigal’s qualified immunity defense, the question is not whether

he actually had probable cause to arrest Onwenu. Indeed, a “lack of probable cause

is not necessarily fatal to an officer’s defense against civil liability for false arrest.

Rather, an officer is entitled to qualified immunity under § 1983 if he or she could

reasonably (even if erroneously) have believed the arrest was lawful in light of

clearly established law and the information possessed at the time.” Green, 681 F.3d

at 865.3 Onwenu has failed to show that Bacigal’s probable cause determination,




3
  See also Kennedy v. City of Villa Hills, 635 F.3d 210, 214 (6th Cir. 2011) (“Thus,
even if a factual dispute exists about the objective reasonableness of the officer’s
actions, a court should grant the officer qualified immunity if, viewing the facts
favorably to the plaintiff, an officer reasonably could have believed that the arrest
was lawful.”).

                                           19
even if wrong, was unreasonable. Bacigal is therefore entitled to qualified immunity

on Onwenu’s false arrest claim.

      “Probable cause to make an arrest exists if, at the moment of the arrest, the

facts and circumstances within the officers’ knowledge and of which they had

reasonably trustworthy information were sufficient to warrant a prudent man in

believing that the arrestee had committed or was committing an offense.” Klein v.

Long, 275 F.3d 544, 550 (6th Cir. 2001) (internal punctuation omitted). Moreover,

“[p]robable cause is assessed from the perspective of a reasonable officer on the

scene, rather than with the 20/20 vision of hindsight.” Id. (internal quotation marks

omitted). And the “probable cause requirement ‘does not demand any showing that

such a belief is correct or more likely true than false.’” United States v. Sangineto-

Miranda, 859 F.2d 1501, 1508 (6th Cir. 1988) (quoting Texas v. Brown, 460 U.S.

730, 742 (1983)); see also United States v. Campbell, 486 F.3d 949, 955 (6th Cir.

2009) (same).

      Here, the following facts known to Bacigal, taken together, are sufficient to

support a reasonable (even if mistaken) belief that there was probable cause to arrest

Onwenu for driving while intoxicated:

            Onwenu’s driving was irregular and did not comply with traffic laws
             (i.e., Onwenu stopped his vehicle at a flashing yellow light, and he
             twice pulled over to the side of the road to clear a path for Bacigal to
             pass him even though Bacigal had given no indication that he desired
             to pass);

                                         20
            Onwenu admitted that he had consumed alcohol earlier in the evening;
            Onwenu’s story about whether he had consumed alcohol that night
             changed during the stop. Onwenu twice denied that he had consumed
             alcohol before finally admitting that he had done so;
            When Onwenu did admit to consuming alcohol, he told Bacigal that he
             had a drink “three hours ago” at “9 o’clock,” but at the time Onwenu
             made that statement, it was nearly 3:00 a.m. – six hours past “9
             o’clock”4;
            Onwenu attempted to drive away in the middle of the stop;
            Onwenu provided many non-responsive answers to Bacigal’s
             questions;
            Onwenu frequently repeated himself while speaking with Bacigal,
             constantly interrupted Bacigal, and was argumentative throughout the
             encounter;5 and



4
 Bacigal recognized this discrepancy and noted it in his police report. (See Police
Rpt., ECF No. 11-3, PageID.110.)
5
  As noted above, in hindsight, we know that this behavior by Onwenu was not
caused by his consumption of alcohol, but, instead, resulted primarily from his
extreme frustration with being investigated for a crime – drunk driving – that he
knew he had not committed. Onwenu’s strong reaction to Bacigal also seems to
have stemmed in part from his (Onwenu’s) concern that he may have been the victim
of racial profiling. Onwenu’s strong feelings during the stop are understandable.
Indeed, it seems natural that a driver in Onwenu’s position would experience anxiety
and agitation when erroneously suspected of drunk driving. Moreover, even though
there is absolutely no evidence that Bacigal engaged in any racial profiling (and
based upon the Court’s review of the video, the Court is persuaded that no racial
profiling occurred here), in this day and age, Onwenu’s concern that such profiling
may have occurred is easy to understand. But the question here is not whether
Onwenu’s feelings and reactions were understandable under the circumstances. The
question is whether, under all of the circumstances, Bacigal could reasonably, even
if erroneously, have concluded that Onwenu’s behavior, together with his driving,

                                         21
            Onwenu failed to provide a valid breath sample even though Bacigal
             gave him roughly eight opportunities to do so and even though – as he
             had demonstrated to Bacigal during the stop – he had the physical
             ability to exhale enough air to register a valid sample.6

      Based on the totality of these facts, Bacigal could have reasonably, even if

erroneously, concluded that Onwenu had been driving while intoxicated. See, e.g.,

United States v. Romero, 452 F.3d 610, 616 (6th Cir. 2006) (“When determining

whether an arrest was supported by probable cause, we utilize a totality-of-the-




established probable cause that Onwenu was driving under the influence of alcohol.
As explained above, the answer to that question is “yes.”
6
  There are other “facts” that Bacigal says support a reasonable belief that there was
probable cause to arrest Onwenu. For example, Bacigal says that Onwenu’s “eyes
were glassy [and] his speech was slurred,” and Bacigal says that he also “smelled
intoxicants [emanating from Onwenu’s body].” (Bacigal Resp. Br., ECF No.11,
PageID.63.) In addition, Bacigal points out that Onwenu “failed the nystagmus test.”
(Id.) However, for the purposes of resolving Bacigal’s motion for summary
judgment on the false arrest claim, the Court will not consider any of these additional
facts. Onwenu’s alleged glassy eyes, slurred speech, and odor of intoxicants are not
reflected on the video of the stop. And based on Onwenu’s blood test showing a
0.00 blood-alcohol level, a jury could reasonably disbelieve Bacigal’s claim that
these conditions existed at the time of the stop. See, e.g., Green, 681 F.3d at 862-63
(finding “persuasive” argument that clean blood test “called into question” officer’s
observation that the plaintiff’s pupils were “constricted” and finding credibility
question for the jury). In addition, a jury could reasonably disregard the results of
the nystagmus test because, as the video reveals, the headlights of Onwenu’s vehicle
were shining toward Onwenu’s eyes during the test. As Bacigal acknowledged, it is
preferable to perform the test without light shining in the face of the person being
tested. (See Bacigal Dep. at 34-34, ECF No. 15-11, PageID.294.) For these reasons,
the Court will not consider these additional facts when determining whether Bacigal
is entitled to qualified immunity on Onwenu’s false arrest claim.

                                          22
circumstances approach.”) (internal quotation marks omitted). Bacigal is therefore

entitled to qualified immunity on Onwenu’s false arrest claim.

      Onwenu counters that Bacigal is not entitled to qualified immunity for several

reasons. First, Onwenu argues that “[t]he dash cam video definitively contradicts

Bacigal’s version of events.” (Onwenu Resp. to Mot., ECF No. 15, PageID.204-

205.) For example, Onwenu says that “the video establishes that Onwenu’s driving

was neither erratic nor suspicious.” (Id., PageID.205.) Onwenu further argues that

the video “reflects [his] cooperation at all times” and shows that he “respond[ed] to

Bacigal’s questioning respectfully and without rancor.” (Id.) Finally, Onwenu

insists that “[t]he video also establishes Onwenu’s cooperation with the PBT test.”

(Id., PageID.206.)

      The Court disagrees. It has carefully reviewed the dash-cam video of the

traffic stop multiple times. As described above, the video clearly shows Onwenu

driving in an irregular manner, changing his story about whether he had been

drinking, and acting in an argumentative and non-responsive manner to Bacigal’s

questions. It also shows that Onwenu had the physical capability to provide a sample

for the PBT but failed to do so. And while Onwenu attempts to pick apart various

individual segments of the stop as depicted in the video, the video shows that, under

the totality of the circumstances, Bacigal could reasonably (even if erroneously)

have determined that Onwenu was intoxicated.



                                         23
      Second, Onwenu argues that “Bacigal failed … to consider exculpatory

evidence” before Bacigal arrested Onwenu. (Id., PageID.206-207.)                   More

specifically, Onwenu says that Bacigal “exclude[d] consideration of readily

available exculpatory evidence including multiple infirmities affecting Onwenu’s

ability to perform breathing tests.” (Id., PageID.207.) But as the video of the stop

makes clear, prior to Onwenu’s arrest, Onwenu never told Bacigal or the other

officers that his health conditions prevented him from taking the PBT.7 On the

contrary, Onwenu repeatedly told Bacigal that he would take the test.               And

importantly, Bacigal confirmed, prior to Onwenu’s arrest, that Onwenu did have the

capacity to blow enough air to provide a valid sample. Finally, while Onwenu is

correct that he did not verbally refuse to take the test, he nevertheless failed to

provide a valid sample despite several opportunities to do so. Simply put, the record

does not support Onwenu’s contention that Bacigal ignored exculpatory information

before Bacigal arrested Onwenu. On the contrary, based upon all of the facts known



7
  In Onwenu’s response to the motion for summary judgment, he notes that, after his
arrest, when he was at the police station, he told officers that his medical conditions
prevented him from “blow[ing] for an extended period of time.” (Onwenu Resp. to
Mot., ECF No. 15, PageID.206; quoting Police Rpt., ECF No. 11-3, Page ID.113.)
But as explained in footnote two above, when Onwenu told officers at the station
about his medical condition, an officer had Onwenu exhale air onto the officer’s
hand to determine if Onwenu was physically capable of blowing enough air to take
the test, and, like Bacigal on the scene, the officer at the station was “satisfied” that
Onwenu was physically capable of taking the test. (Police Rpt., ECF No. 11-3,
PageID.113.)

                                           24
to him, Bacigal reasonably concluded that Onwenu was physically capable of

providing a valid breath sample but was deliberately failing to do so.

                                          B

      The Court next turns to Onwenu’s claim that Bacigal made false statements

in the search warrant affidavit and that those statements led to an unlawful seizure

of his blood. (See Compl., ECF No. 1, PageID.4.) According to Onwenu, “Officer

Bacigal’s affidavit falsely stated that Onwenu appeared intoxicated, with glassy eyes

and slurped speech.” (Onwenu Resp. Br., ECF No. 15, PageID.216-217.) Onwenu

also contends that Bacigal’s statement in the affidavit that he could smell the “odor

of intoxicants emanating from [Onwenu’s] breath” was an “obvious fabrication[].”

(Id., PageID.200.) Bacigal responds that he is entitled to qualified immunity on this

claim. (See Mot., ECF No. 11, PageID.64-65.) The Court agrees.

      “In § 1983 actions, an officer ordinarily receives qualified immunity if he or

she relies on a judicially secured warrant.” Hale v. Kart, 396 F.3d 721, 725 (6th Cir.

2005). “However, ‘an officer cannot rely on the judicial determination of probable

cause if that officer knowingly makes false statements and omissions’ that are

necessary to find probable cause.” Wolgast v. Richards, 389 F. App’x 494, 501-02

(6th Cir. 2010) (quoting Yancey v. Carroll County, Ky., 876 F.2d 1238, 1243 (6th

Cir. 1989)). As the Sixth Circuit has explained:




                                         25
             An action under § 1983 does lie against an officer who
             obtains an invalid search warrant by making, in his
             affidavit, material false statements either knowingly or in
             reckless disregard for the truth. This standard originates
             in Franks v. Delaware, 438 U.S. 154 […], a suppression
             case in which the Supreme Court defined the Fourth
             Amendment's guarantee in the context of search warrants
             issued on the basis of false affidavits: only if “a false
             statement [was made] knowingly and intentionally, or
             with reckless disregard for the truth” and if, “with the
             affidavit's false material set to one side, the affidavit's
             remaining content is insufficient to establish probable
             cause,” is there a constitutional violation under the Fourth
             Amendment. Id. at 155-56, 98 S.Ct. at 2676.

Id. at 502 (quoting Hill v. McIntyre, 884 F.2d 271, 275 (6th Cir. 1989); internal

citation omitted); see also Hinchman v. Moore, 312 F.3d 196, 206 (6th Cir. 2002)

(“[O]nly if a false statement was made knowingly and intentionally, or with reckless

disregard for the truth and if, with the officer’s false material set to one side, the

defendant’s conduct is insufficient to establish probable cause, is there a

constitutional violation under the Fourth Amendment.” (internal punctuation

omitted)).

      Here, Onwenu’s claim against Bacigal based upon the allegedly false

statements in the search warrant affidavit fails because the affidavit established

probable cause to believe that Onwenu had committed a drinking and driving offense

even without those statements.      In addition to the allegedly false statements,

Bacigal’s affidavit asserted that Onwenu admitted drinking alcohol earlier in the

evening and that he:

                                         26
     Came to a complete stop at a flashing yellow light;

     Twice “changed lanes into the flare land and stopped” before “merging back
      into the lane of traffic”;

     Drove 15-to-20 miles per hour below the posted speed limit;

     “[R]epeatedly asked why he was stopped and seemed to forget [Bacigal’s]
      answers”;

       “[A]ttempted to leave the traffic stop after giving [Bacigal] his license[]
        because [Onwenu] thought the traffic stop was over”;

     Was “argumentative, repetitive, and belligerent when trying to speak with
      him;8 and

     “Refused” to take a PBT.9

(Affidavit, ECF No. 15-2, PageID.225-226.)




8
 The Court does not agree with Bacigal’s description of Onwenu as “belligerent.”
Onwenu was non-responsive, repetitive, and, at times, argumentative. But he was
not belligerent. However, Bacigal’s use of the word “belligerent” is not so off the
mark as to meaningfully change the probable cause analysis.
9
  In Bailey v. City of Howell, 643 F. App’x 589, 595-96 (6th Cir. 2016), the Sixth
Circuit identified a driver’s refusal to take a PBT as one factor that was properly
considered in determining whether there was probable cause to arrest the driver for
driving while intoxicated under Michigan law. And in Kinlin, 749 F.3d at 580, the
Sixth Circuit cited with approval the Eleventh Circuit’s decision in Miller v. Harget,
458 F.3d 1251, 1260 (11th Cir. 2006), in which the Eleventh Circuit held that a
refusal to take a PBT is one factor that may be considered in determining whether
there was probable cause to arrest a driver for drunk driving.

                                         27
      These facts, when considered in their totality, are sufficient to establish

probable cause to believe that Onwenu committed a drinking and driving offense

under Michigan law. See, e.g., Mich. Comp. Laws 257.625(1) & (3). Bacigal is

therefore entitled to summary judgment with respect to Onwenu’s claim based upon

the search warrant affidavit.

                                         C

      Onwenu next claims that Bacigal subjected him to excessively tight

handcuffing in violation of the Fourth Amendment. (See Onwenu Resp. Br., ECF

No. 15, PageID.209-216.) Bacigal responds that he is entitled to qualified immunity

with respect to this claim. The Court agrees.

      “The Fourth Amendment prohibits excessive force when arresting someone,

which includes unduly tight handcuffing.” Rudolph v. Babinec, --- F.3d ---, 2019

WL 4559351, at *5 (6th Cir. Sept., 20, 2019) (internal quotation marks omitted). “In

order for a handcuffing claim to survive summary judgment, a plaintiff must offer

sufficient evidence to create a genuine issue of material fact that: (1) he or she

complained that the handcuffs were too tight; (2) the officer ignored those

complaints; and (3) the plaintiff experienced some physical injury resulting from the

handcuffing.” Miller v. Sanilac County, 606 F.3d 240, 252 (6th Cir. 2010) (internal

quotation marks omitted).




                                         28
       Onwenu has failed to present sufficient evidence to establish his handcuffing

claim. There is no dispute that Onwenu complained that the handcuffs were too

tight. And the Court will assume without deciding that Onwenu suffered a wrist

injury as a result of the allegedly tight cuffing. Thus, Onwenu’s claim comes down

to whether Bacigal ignored Onwenu’s complaints about the handcuffs. He did not.

       The video of the traffic stop clearly shows that after Onwenu complained that

the handcuffs were causing him pain, Bacigal visually inspected the handcuffs and

determined that there was sufficient space between the cuffs and Onwenu’s wrists.

Bacigal also repeatedly told Onwenu that he would take the cuffs off as soon as they

arrived at the police station (which was less than a five-minute drive away). Indeed,

even Onwenu acknowledges that “Bacigal … respond[ed] to Onwenu’s complaints

[about the handcuffs].” (Onwenu Resp. Br., ECF No. 15, PageID.212.)                    And

Onwenu has not provided any authority for the proposition that an officer “ignores”

a suspect’s complaints where the officer, like Bacigal here, (1) checks the handcuffs,

(2) satisfies himself that the cuffs are not too tight, and (3) repeatedly tells the suspect

that the cuffs will be removed shortly.

       Finally, Onwenu’s reliance on Baynes v. Cleveland, 799 F.3d 600 (6th Cir.

2015) is misplaced. In Baynes, the Sixth Circuit held that two defendant police

deputies were not entitled to summary judgment on plaintiff’s handcuffing claim

where the deputies were “dismissive” of and “essentially non-responsive” to the



                                            29
plaintiff’s complaints that the handcuffs were too tight. Id. at 609. Here, the video

of the stop belies any claim that Bacigal was “dismissive” to Onwenu’s complaints

about the handcuffs or that Bacigal “was essentially non-responsive.” (See Stop

Video, ECF No. 11-4.) As described above, the video clearly shows Bacigal

climbing into the backseat of the police car where Onwenu was seated and visually

inspecting the handcuffs to determine whether they were too tight. Baynes therefore

does not support Onwenu’s handcuffing claim.

      For all of these reasons, Bacigal is entitled to summary judgment on

Onwenu’s claim of excessive force.

                                         D

      Next, Onwenu claims that “Bacigal’s actions in falsely reporting to the

Michigan Secretary of State objectively false information, i.e. Onwenu’s alleged

refusal to perform PBT testing, resulted in an unlawful suspension of [Onwenu’s]

driving privileges.” (Compl. at ¶22, ECF No. 1, PageID.4.) Bacigal asserts that he

is entitled to qualified immunity with respect to this claim. (See Mot., ECF No. 11,

PageID.73-75.) The Court agrees.




                                         30
      Onwenu did not directly address this argument to any substantive degree in

his response to Defendants’ summary judgment motion.10 Thus, he abandoned the

claim. As the Sixth Circuit has explained, its “jurisprudence on abandonment of

claims is clear: a plaintiff is deemed to have abandoned a claim when a plaintiff fails

to address it in response to a motion for summary judgment.” Brown v. VHS of

Mich., Inc., 545 F. App’x 368, 372 (6th Cir. 2013) (citing cases); see also Hicks v.

Concorde Career Coll., 449 F. A’ppx 484, 487 (6th Cir. 2011) (holding that a district

court properly declines to consider the merits of a claim when a plaintiff fails to

address it in a response to a motion for summary judgment); Clark v. City of Dublin,

178 F. App’x 522, 524-25 (6th Cir. 2006) (same). The Court therefore considers

this claim abandoned.

      In any event, even if Onwenu had presented some argument in support of this

claim, the Court would still conclude that Bacigal was entitled to qualified immunity.

While Onwenu did not verbally refuse to take the PBT, Bacigal could reasonably


10
  The only reference Onwenu makes to this claim is in the “conclusion” section of
his response brief. In that section, Onwenu says “Bacigal issued a Michigan Implied
Consent Refusal resulting in suspension of Onwenu’s driver’s license, even though
Onwenu never refused any breath test.” (Onwenu Resp. Br., ECF No. 15,
PageID.221.) Onwenu does not present any argument or authority supporting this
claim. Importantly, in the section of Onwenu’s brief in which he quoted the
“pertinent” allegations in the Complaint, Onwenu did not quote the paragraph from
the Complaint (paragraph 22) in which he alleges that Bacigal “falsely report[ed]”
Onwenu’s “refusal” to take the PBT. (Id., PageID.202.) Nor did Onwenu reference
this claim in his table of contents or his “counter statement of issues.” (Id.,
PageID.191-192, 196.)

                                          31
have concluded that Onwenu refused to take the test. Bacigal gave Onwenu multiple

opportunities to provide a valid breath sample, and Onwenu demonstrated that he

had the physical capacity to provide such a sample. Yet, Onwenu did not follow

Bacigal’s instructions about how to take the PBT, and he never provided a valid

sample. Under these circumstances, Bacigal could reasonably have concluded that

Onwenu deliberately refused to provide a valid sample. See, e.g., Birchfield v. North

Dakota, 136 S. Ct. 2160, 2185 (2016) (noting that “[a] breath test may also be

ineffective if an arrestee deliberately attempts to prevent an accurate reading by

failing to blow into the tube for the requisite length of time or with the necessary

force” and that “courts have held that such conduct qualifies as a refusal to undergo

testing”). Bacigal is therefore entitled to qualified immunity with respect to this

claim.

                                          E

         Finally, Onwenu seeks to hold West Bloomfield liable for Bacigal’s alleged

violation of his Fourth Amendment rights. It is well-settled that a governmental

entity, such as the Township of West Bloomfield, cannot be held vicariously liable

under 42 U.S.C. § 1983 for the acts or omissions of its employees. See Monell v.

New York City Dep't of Soc. Servs., 436 U.S. 658, 692 (1978). Rather, to hold a

municipality liable under Section 1983, a plaintiff must come forward with evidence

that an unconstitutional policy, custom, or practice was the proximate cause of his



                                         32
injuries. See id. at 694. “There are at least four avenues a plaintiff may take to prove

the existence of a municipality’s illegal policy or custom. The plaintiff can look to

(1) the municipality’s legislative enactments or official agency policies; (2) actions

taken by officials with final decision-making authority; (3) a policy of

inadequate training or supervision; or (4) a custom of tolerance or acquiescence of

federal rights violations.” Thomas v. City of Chattanooga, 398 F.3d 426, 429 (6th

Cir. 2005).

      Here, Onwenu claims that West Bloomfield failed to properly train its officers

how to administer a PBT and how to determine when a suspect refuses to take a

PBT. (See Onwenu Resp. Br., ECF No. 15, PageID.218, 220.) In order to prevail

on that claim, Onwenu “must prove that the training program [was] inadequate to

the task an officer must perform; that the inadequacy is the result

of deliberate indifference; and that the inadequacy is closely related to or actually

caused [his] injury.” Matthews v. Jones, 35 F.3d 1046, 1049 (6th Cir. 1994). “A

pattern of similar constitutional violations by untrained employees is ordinarily

necessary to demonstrate deliberate indifference for purposes of failure to train.”

Connick v. Thompson, 563 U.S. 51, 62 (2011). “Without notice that a course

of training is deficient in a particular respect, decisionmakers can hardly be said to

have deliberately chosen a training program that will cause violations of

constitutional rights.” See also Brown v. Battle Creek Police Dep’t, 844 F.3d 556,



                                          33
573 (6th Cir. 2016) (internal punctuation omitted) (“To establish deliberate

indifference, the plaintiff must show prior instances of unconstitutional conduct

demonstrating that the [City] has ignored a history of abuse and was clearly on notice

that the training in this particular area was deficient and likely to cause injury.”).

      West Bloomfield is entitled to summary judgment on Onwenu’s municipal

liability claim because Onwenu has failed to identify any evidence that the allegedly

inadequate training resulted from West Bloomfield’s deliberate indifference. For

example, Onwenu has not presented any evidence of “prior instances of

unconstitutional conduct” that may have put West Bloomfield on notice of a problem

with its training. Nor has Onwenu identified evidence of a “pattern of similar

constitutional violations by untrained employees.” At most, as Onwenu asserts,

there is a question regarding “Bacigal’s competence … based on the inadequacy of

[West Bloomfield’s] policies and training.” (Onwenu Resp. Br., ECF No. 16,

PageID.220; emphasis added.) But “that a particular officer may be unsatisfactorily

trained will not alone suffice to fasten liability on the city, for the officer’s

shortcomings may have resulted from factors other than a faulty training program.”

City of Canton, Ohio v. Harris, 489 U.S. 378, 390 (1989). Because Onwenu has not

produced sufficient evidence of West Bloomfield’s deliberate indifference, West

Bloomfield is entitled to summary judgment on Onwenu’s failure-to-train claim.




                                           34
                                       V

      For all of the reasons stated above, Defendants’ motion for summary

judgment (ECF No. 11) is GRANTED.

      IT IS SO ORDERED.

                                     s/Matthew F. Leitman
                                     MATTHEW F. LEITMAN
                                     UNITED STATES DISTRICT JUDGE

Dated: November 6, 2019


       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on November 6, 2019, by electronic means and/or
ordinary mail.

                                     s/Holly A. Monda
                                     Case Manager
                                     (810) 341-9764




                                       35
